OPINION OF THE COURT
Buckley, P.J.
The proposed intervenors seek to resuscitate an expired action, already tried to final judgment, and to metamorphose it into an entirely new matter, entailing different facts, subsequently enacted statutes, and novel legal theories.
This class action for declaratory judgment and injunctive relief was commenced in 1987, on behalf of recipients of public assistance residing in New York City, challenging the adequacy of shelter allowances paid by defendants under the federally funded Aid to Families with Dependent Children (AFDC), promulgated in New York State as Aid to Dependent Children (ADC). Until the postjudgment intervention motions at issue on this appeal, this case was litigated only by plaintiffs who fit the *180federal and New York categorical eligibility requirements for AFDC and ADC (see Jiggetts v Grinker, 75 NY2d 411, 416-417 [1990]; Jiggetts v Dowling, 261 AD2d 144, 145 [1999], lv dismissed 94 NY2d 796 [1999]; Jiggetts v Dowling, 3 AD3d 326, 327 [2004], lv denied 3 NY3d 603 [2004]). Following a lengthy trial, at which all issues except attorneys’ fees were determined, the IAS court entered judgment in favor of plaintiffs, and declaring, inter alia, that the shelter allowance for New York City recipients of AFDC was contrary to law as not reasonably related to the cost of housing in the City; this Court affirmed (261 AD2d 144 [1999]), and the Court of Appeals dismissed defendants’ motion for leave to appeal on the ground that “the order sought to be appealed from does not finally determine the action within the meaning of the Constitution” (94 NY2d 796 [1999]), since the issue of attorneys’ fees was still outstanding. On August 9, 2002, the IAS court entered an order and judgment (one paper), which on its face merely awarded plaintiffs attorneys’ fees. However, because of the procedural history of the case, that order and judgment constituted a final disposition. Moreover, this Court’s reversal of the award of attorneys’ fees (3 AD3d 326 [2004]) did not negate the finality of the case. Indeed, the Court of Appeals denied leave to appeal (3 NY3d 603 [2004]), thereby indicating the finality of the contested paper, rather than dismissing the leave application, as it had on the prior application, where the judgment was deemed nonfinal. Thus, the August 9, 2002 order and judgment effected a final adjudication of the action. As is evident from the dissent, the only matter still pending in this action is defendants’ postjudgment compliance; in effect, plaintiffs are attempting to “collect” on their judgment, not litigate undetermined claims.
By order to show cause dated October 11, 2002, two months after entry of final judgment by the IAS court, the first proposed intervenor moved to intervene.
It is undisputed that the parties allowed to intervene by the IAS court at this post-final judgment stage are not eligible for AFDC, since that federally funded program was terminated and replaced in 1997 by the federal Temporary Assistance to Needy Families (TANF), adopted in New York as Family Assistance (FA). It is also undisputed that the proposed intervenors do not satisfy the eligibility requirements of TANF or FA. Rather, the proposed intervenors are recipients of benefits under the state Safety Net Assistance (SNA) program, which entails different standards and guidelines.
*181The liability issue already resolved by this litigation (whether the state defendant violated Social Services Law § 350 [1] [a] by failing to establish for AFDC recipients shelter allowances that bear a reasonable relation to the cost of housing in New York City) is quite different from the wide range of issues which need to be aired to ascertain the rights of the proposed intervenors. In order to assert the rights obtained by plaintiffs, the proposed intervenors have to establish that: (1) a new state public assistance program, SNA, is a “successor” to AFDC/ADC (although it admittedly does not qualify for federal funding and has eligibility requirements different from either TANF/FA or AFDC/ADC); (2) the Legislature amended the Social Services Law through “Article VII” appropriation bills; (3) Social Services Law § 350 (1) (a) (although included within the FA title) applies as a general standard for determining need for public assistance; or (4) maintenance of different shelter allowances for different groups of assistance recipients violates federal and state equal protection guarantees.
While it may well be that the proposed intervenors have claims that are meritorious, they are well beyond the singular dispute already resolved by plaintiffs, namely, whether Social Services Law § 350 (1) (a) obligates the state defendant to determine shelter allowances for AFDC recipients in New York City on a reasonable basis and whether such shelter allowances were adequate. Thus, the proposed intervenors are simply not asserting the same rights, based on the same facts, as the named plaintiffs. In fact, proposed intervenors assert constitutional claims that plaintiffs had abandoned, a change in strategy evidently prompted by the denial of attorneys’ fees to plaintiffs under 42 USC § 1988 (see Jiggetts, 3 AD3d at 329).
Intervention is a device to allow judicial economies, rather than a technique to permit already-litigated cases to transmute into new cases based on different facts and legal theories that were not adjudicated in the underlying action. Granting this intervention motion would require the IAS court to resolve factual and legal issues different from those in plaintiffs’ pleadings and inordinately prolong this already long-running action. Thus, even if final judgment had not been entered, intervention would be inappropriate. The fact that this action has been litigated to final judgment on behalf of a clearly defined class of AFDC recipients, and the fact that the proposed intervenors are not only outside of that class but also raise unlitigated issues of fact and law, are additional factors requiring that the IAS court’s *182postjudgment orders be reversed. Indeed, similar proposed intervenors have been previously denied the opportunity to obtain the relief sought herein (see Shubrick v Wing, 303 AD2d 744 [2003], lv dismissed 100 NY2d 577 [2003]; McVay v Wing, 303 AD2d 727 [2003], lv dismissed 100 NY2d 577 [2003]). Contrary to the view of the dissent, the fact that families receiving AFDC were permitted to intervene throughout the pendency of this case, involving AFDC, is immaterial to application of the current proposed intervenors, who are subject to the entirely different SNA.
Notably, this is the second postjudgment appeal of orders rendered by the IAS court, the first having resulted in a unanimous reversal of an attorneys’ fee award based on claims which had been abandoned by plaintiffs more than a decade ago (see Jiggetts, 3 AD3d at 329). Just as the plaintiffs could have chosen to litigate those claims, they could have chosen to include non-AFDC families with children when commencing litigation, or at least sought to join them prior to judgment. Strategic litigation decisions such as the abandonment of claims or party selection cannot be retroactively altered when liability has been established and the litigation passes to the damages or enforcement phase. Proposed intervenors’ remedy is to bring a new action, under their own banner, where their claims can be reviewed on the merits. Notwithstanding the dissent’s implications, denial of intervention will not result in evictions of the proposed intervenors, and nothing prevents the proposed intervenors from seeking interim relief should they face such a possibility. Similarly, denial of intervention will not be the last chapter in the Legislature’s “long history of protecting children in the home” (Jiggetts, 75 NY2d at 420), but rather the legislative purpose shall continue to be honored and applied in a new action.
Accordingly, the orders of the Supreme Court, New York County (Karla Moskowitz, J.), entered on or about March 3, 2003, May 14, 2003, September 26, 2003 and December 31, 2003, which, inter alia, granted the motions of various parties to intervene as plaintiffs, preliminarily enjoined the Commissioner of the New York State Department of Social Services to pay those intervenors increased shelter allowances, and awarded intervenors-plaintiffs attorneys’ fees, should be reversed, on the law and the facts, without costs, to deny the motions and to vacate the intervention, injunction and attorneys’ fee orders.